DISMISS and Opinion Filed November 16, 2022




                                      S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-22-00633-CV

QUANTON HARRIS, AND/OR ALL OTHER OCCUPANTS OF 8201 SHIP
           STREET FRISCO, TX 75035, Appellant
                          V.
             STREETLANE PM, LLC, Appellee

                 On Appeal from the County Court at Law No. 5
                             Collin County, Texas
                     Trial Court Cause No. 005-01265-2022

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Pedersen, III, and Justice Goldstein
                         Opinion by Chief Justice Burns
      On October 17, 2022, after appellant had failed to file his brief, we directed

appellant to file the brief within ten days. Although we cautioned appellant that

failure to comply would result in dismissal of the appeal, see TEX. R. APP. P.

38.8(a)(1), appellant has yet to file his brief. Accordingly, we dismiss the appeal.

See id. 38.8(a)(1), 42.3(b),(c).



                                            /Robert D. Burns, III/
220633F.P05                                 ROBERT D. BURNS, III
                                            CHIEF JUSTICE
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

QUANTON HARRIS, AND/OR                      On Appeal from the County Court at
ALL OTHER OCCUPANTS OF                      Law No. 5, Collin County, Texas
8201 SHIP STREET FRISCO, TX                 Trial Court Cause No. 005-01265-
75035, Appellant                            2022.
                                            Opinion delivered by Chief Justice
No. 05-22-00633-CV         V.               Burns, Justices Pedersen, III and
                                            Goldstein participating.
STREETLANE PM, LLC, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 16th day of November 2022.




                                      –2–